Case 7:21-mj-00906 Document1 Filed on 04/28/21 in TXSD Page 1 of 4

United States District Court

_. . Southern District of Texas
AO 91 (Rev. 11/11) Criminal Complaint FILED

 

UNITED STATES DISTRICT COUR. APR 28 2021 :

for the

. os Nathan Ochsner, Clerk
Southern District of Texas

 

 

 

United States of America ) WAI
v. , Case No m-ar- O10
Alejandro MARTINEZ, .
USC )
Victor VALLEJO, S F AL E D
USC
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 25, 2021 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description

21 U.S.C. §§ 846, 841 (a)(1) Conspiracy to Possess with Intent to Distribute more than 500 grams of

cocaine, a Schedule I! controlled substance.

This criminal complaint is based on these facts:

Before the United States Magistrate Judge, Southern District of Texas,I, Special Agent Jaimie Scott, Drug Enforcement
Administration, being duly sworn, depose and say the following:

See Attachment "A"

@ Continued on the attached sheet.

Apaiovir a Ne AE
Robt WD, A Rua NJ Complainant’s stgriature ¥

 

Printed name and title

4) 27 2021 Jaimie Scott, DEA Special Agent

Sworn to before me and signed in my presence.

pew — Lefora HAHN

Suddy ’s signature

City and state: McAllen, Texas Nadia S. Medrano, United States Magistrate Judge

 

Printed name and title
Case 7:21-mj-00906 Document 1 Filed on 04/28/21 in TXSD Page 2 of 4

Attachment "A"

. On January 31, 2021, at approximately 6:00 p.m., a DEA Confidential Source (hereinafter

“CS”) met with Alejandro MARTINEZ (hereinafter “MARTINEZ”) in the parking lot of
the Basilica of Our Lady of San Juan Del Valle, in San Juan, Texas. Agents have identified
MARTINEZ as a sergeant with the Donna, Texas police department. Agents observed
MARTINEZ arrive in a grey Cadillac Escalade with Texas registration TX: K YF7272.
MARTINEZ exited the Cadillac Escalade and enter the front passenger seat of the CS’s

vehicle.

. The CS had been provided a recording device to record their conversation. The CS

discussed with MARTINEZ the CS’ intent to traffic narcotics through the City of Donna,
Texas. MARTINEZ agreed to provide safe passage of illegal narcotics through the city
and thereafter orally identified his work schedule when he would be working as a City of
Donna Police Patrol Sergeant. MARTINEZ also instructed the CS to contact Victor
VALLEJO (hereinafter “VALLEJO”) and coordinate with VALLEJO the movement of the
illegal narcotics through the city. Lastly, MARTINEZ stated that the CS knows what is
“fair” to pay to him (MARTINEZ) for providing safe passage of the illegal narcotics

through the city of Donna.

. On February 25, 2021 at approximately 11:13pm, during MARTINEZ’s shift as a Donna

Police Patrol Sergeant, the CS and a DEA Undercover Agent (hereinafter “UC”) drove a
vehicle laden with five (5) kilograms of cocaine through Donna, Texas. Prior to the UC/CS
driving the vehicle through the city of Donna, the CS and MARTINEZ spoke to each other
and MARTINEZ told the CS to “go for it” and “J got you”. This conversation was

recorded. A surveillance team was established along the pre-determined route and
Case 7:21-mj-00906 Document 1 Filed on 04/28/21 in TXSD Page 3 of 4

observed the UC/CS vehicle drive through the City of Donna. While the UC/CS vehicle
traveled through Donna, VALLEJO was on the phone speaking with the CS and instructing
the UC/CS on how to drive without attracting law enforcement. VALLEJO further informs
the UC/CS that MARTINEZ would make a traffic stop along this route. The CS
understood that MARTINEZ would perform a traffic stop in order to distract other police
units that may be in the area. The CS believed that this action would prevent the UC/CS
vehicle from being stopped by law enforcement. VALLEJO continues to tell the UC/CS
to not panic and to keep driving. VALLEJO also tells the UC/CS the traffic stop is “just
for show”.

. Surveillance units observed VALLEJO, in his white GMC Acadia, follow the UC/CS’s
vehicle and traveled in tandem along the pre-determined route. Surveillance units also
observed a traffic stop being conducted by a Donna Police unit in the parking lot of Fred
Loya Insurance building, located at 522 N Salinas Blvd, Donna, Texas 785378. An agent
observed the police officer outside of the unit and positively identified the police officer as
MARTINEZ.

. Once the escort was complete and the UC/CS vehicle safely made it through the City of
Donna, surveillance observed the same white GMC Acadia that VALLEJO was earlier
driving to the EZ Car Wash, located at 2115 Hooks Ave (Business 83), Donna, Texas
78537. Surveillance units also observed MARTINEZ travel to the same EZ Car Wash.
Surveillance observed both drivers talking through their driver’s side windows.

. At approximately 12:50pm, the CS made a phone call to MARTINEZ to discuss the
payment the CS had for MARTINEZ for assisting in the transportation of narcotics through

Donna, Texas. MARTINEZ states to the CS that VALLEJO will be his (MARTINEZ's)
Case 7:21-mj-00906 Document 1 Filed on 04/28/21 in TXSD Page 4 of 4

“middleman” for receiving the payment. Shortly after, VALLEJO and MARTIENZ met
the CS ina Whataburger parking lot in Donna, Texas. The CS paid MARTINEZ $1,500.00
in cash for his assistance in the escort and the safe passage of narcotics through the City of

Donna. VALLEJO accepted the payment on behalf of MARTINEZ.
